Citation Nr: 1011523	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1963 to April 1965.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the Veteran's claim for 
special monthly pension based on the need for regular aid and 
attendance or housebound status.

In an April 2009 decision, the Board remanded the Veteran's 
claim for further evidentiary development.  Such was 
achieved, and the RO readjudicated the Veteran's claim in a 
December 2009 supplemental statement of the case (SSOC).  The 
Veteran's claims file has been returned to the Board for 
further appellate review.

The Board notes that in a March 2009 statement, the Veteran 
requested a personal hearing before a Veterans Law Judge via 
videoconferencing equipment.  See the Veteran's Statement in 
Support of Claim, received by the RO on March 2, 2009.  The 
Veteran subsequently withdrew this request.  See the 
Veteran's September 2009 Report of Contact.  The Veteran has 
not since requested that the hearing be rescheduled.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(e); 20.704(e) (2009).


FINDINGS OF FACT

1.  The medical and other evidence of record does not reveal 
that the Veteran is permanently bedridden or so helpless that 
he is unable to perform self-care tasks or protect himself 
from the hazards incident to his daily environment without 
care or assistance of another person on a regular basis.

2.  The Veteran does not have a single disability currently 
ratable at 100 percent disabling.

3.  The medical and other evidence of record does not reveal 
that the Veteran is substantially confined to his dwelling or 
its immediate premises.

CONCLUSIONS OF LAW

The criteria for special monthly pension based on regular aid 
and attendance, or at the housebound rate, have not been 
established. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks special monthly pension based on the need 
for regular aid and attendance or housebound status.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall concerns

As noted in the Introduction above, the Board remanded the 
Veteran's pension claim in April 2009 for further evidentiary 
development.  More specifically, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain an addendum 
report from the February 2009 VA examiner to determine 
whether the Veteran is so helpless as to need regular aid and 
attendance.  The AOJ was then to readjudicate the Veteran's 
claim.

The February 2009 VA examiner supplied a responsive addendum 
opinion in June 2009.  The RO subsequently denied the 
Veteran's claim in October and December 2009 SSOCs.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].


The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.          §§ 
3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
January 16, 2007.  Specifically, the Veteran was advised in 
the letter that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records.  

The January 2007 letter also informed the Veteran that for 
records he wished VA to obtain on his behalf, he must provide 
enough information about the records so that VA can request 
them from the person or agency that has them.

The January 2007 letter specifically advised the Veteran that 
in order to substantiate his claim for special monthly 
pension based on aid and attendance, the evidence must 
demonstrate that "you require the aid of another person in 
order to perform personal functions required in everyday 
living," or "you are bedridden, in that your disability or 
disabilities requires that you remain in bed apart from any 
prescribed course of convalescence or treatment."  With 
respect to entitlement to special monthly pension based on 
housebound status, the January 2007 letter informed the 
Veteran that he must provide evidence of a single permanent 
disability evaluated as 100 percent disabling AND an 
additional disability at 60 percent disabling, or a single 
permanent disability evaluated as 100 percent disabling and 
"due to such disability, you are permanently and 
substantially confined to your immediate premises."

The Veteran was also specifically notified in the January 
2007 letter to describe or submit any additional evidence 
which he thought would support his claim in compliance with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159 (b).  The Board notes that 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request a 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.                See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
reports of VA outpatient treatment, as well as a report of a 
VA examination of the Veteran in February 2009.  The report 
of this examination, as well as its June 2009 Addendum, 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rendering a decision in the 
instant case.                See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted above, he withdrew his request for a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is housebound, an increased rate of pension 
is payable.  See 38 U.S.C.A. 1521(d),(e) (West 2002); 38 
C.F.R. § 3.351(a)(1) (2009).

Aid and attendance

Pension benefits are payable at a higher rate if a veteran 
requires the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 
3.351(b),(c) (2009).

Under 38 C.F.R. § 3.351(b) (2009), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2009).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  See 38 C.F.R.                § 
3.352(a) (2009); see also VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
Court noted: (1) it is mandatory for VA to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers 
to the enumerated factors.  See Turco v. Brown, 9 Vet. App. 
222 (1996).

"Bedridden" will be a proper basis for finding the need for 
the regular aid and attendance of another person and is to be 
determined based on the actual requirement to be confined to 
a bed.  38 C.F.R. § 3.352(a).

Housebound status

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if the veteran is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1521(e), 
38 C.F.R. § 3.351(d). 

Special monthly pension is payable at a specified rate if the 
veteran has one permanent disability rated as 100 percent 
disabling, and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound. The claimant will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

Analysis

The Veteran in essence contends that his disabilities have 
rendered him in constant need of aid and attendance and/or 
rendered him housebound.

Aid and attendance

The law and regulations pertaining to special monthly pension 
based upon the need for regular aid and attendance have been 
set forth above.  There are three general criteria for 
establishing the need for aid and attendance: (1) whether the 
claimant is blind or is nearly blind; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) the evidence establishes a factual need for aid and 
attendance.  See 38 C.F.R. § 3.351.

The first two criteria are not applicable to this case.  The 
evidence of record does not demonstrate that the Veteran has 
a visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home.  
See, e.g., the February 2009 VA examiner's report [noting 
that the Veteran has 20/20 vision in the left eye with 
glasses, and that he lives alone in his house].  

Further, the February 2009 VA examination report also shows 
that the Veteran is "not permanently bed-ridden."  To the 
contrary, the examiner indicated the Veteran gets out of bed 
about 7:30 each morning, and "does get out of the house."  
There is no competent medical evidence showing that the 
Veteran has become permanently bedridden since that 
examination.  Indeed, the Veteran has not contended that his 
disabilities render him permanently bedridden.

Turning to the need for aid and attendance of another, the 
Board acknowledges the medical statements of Dr. K.H., the 
Veteran's VA treating physician, who has indicated that the 
Veteran needs assistance in tending to hygiene needs, 
cleaning his home, and preparing meals.  See Dr. K.H.'s 
December 2006 medical statement.  Dr. K.H. similarly noted in 
a December 2008 letter that the Veteran is "unable to walk 
or stand for any extended amount of time," "is unable to 
adequately cook and clean for himself," and is "in need of 
assistance in his home to help maintain the highest level of 
independent functioning."  See the December 4, 2008 
statement of Dr. K.H. 

Based on these observations, the VA scheduled the Veteran for 
a VA examination to specifically determine whether the 
Veteran meets the criteria to warrant an award of special 
monthly pension based on the need for aid and attendance of 
another person.  The report of the February 2009 VA 
examination crucially reflects that although the Veteran does 
have difficulty with ambulation, he can in fact leave the 
house and is able to drive to the grocery store for food.  
The Veteran specifically indicated to the VA examiner that he 
cooks approximately once a week, can do his own shaving [if 
he sits and rests periodically], and can dress himself.                       
See the February 2009 VA examiner's report, page 1.  

Additionally, in a June 2009 Addendum Report, the February 
2009 examiner pertinently noted that the Veteran is also able 
to feed himself, and can attend to the needs of nature.  
Because the Veteran can exit his home and drive, the examiner 
concluded that the Veteran is not confined to his premises.  
Although the Veteran is unsteady of gait and is at risk for 
falling and injuring himself, the VA examiner specifically 
noted that this unsteadiness is the only abnormality in his 
ability to protect himself from hazards or dangers from his 
daily environment.  However, the record demonstrates that the 
Veteran does use a wheelchair and a walker to keep steady.  
The VA examiner crucially concluded that the Veteran 
"requires no assistance" at this time.  See the February 
2009 VA examiner's June 2009 Addendum Report.  
 
The Board in no way doubts that the Veteran has trouble 
cooking meals or cleaning due to his difficulty ambulating.  
Indeed, both Dr. K.H. and the VA examiner have suggested as 
such.  See the December 4, 2008 statement of Dr. K.H; see 
also the February 2009 VA examiner's report, page 1.  
Crucially, however, the Veteran himself has stated that he 
can in fact cook and shave [albeit in a diminished capacity], 
toilet himself, and dress himself.  He is mobile [using a 
walker or wheelchair], can leave his house, drive, and 
purchases his own groceries.  Moreover, the medical evidence 
demonstrates that the Veteran can also get up from bed every 
night to put more wood in his furnace so as to keep his house 
warm.    See February 2009 VA examiner's June 2009 Addendum 
Report.  Indeed, the Veteran's limitations due to disability 
as described by both Dr. K.H. and the VA examiner above, when 
compared with the Veteran's condition as a whole, do not 
demonstrate that the Veteran is helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person, as is required under 38 C.F.R.             § 
3.351(b).  

The Board finds that the VA examiner's February 2009 VA 
examination report and his June 2009 Addendum report are the 
most probative pieces of evidence both for identifying the 
Veteran's current functional limitations due to disability, 
and for determining whether the Veteran currently requires 
aid and attendance of another.  The VA examiner's evaluation 
is the most comprehensive report of record, as he considered 
the Veteran's entire history, including the above-referenced 
opinions of Dr. K.H.  It does not appear that any previous 
examiner had access to more information and evidence than the 
VA examiner, and his overall conclusion that the Veteran does 
not need regular assistance has support in the record.

Indeed Dr. K.H. has similarly noted that the Veteran can walk 
unaided [requiring rest every 30 to 40 feet], can feed 
himself, can care for the needs of nature, is not confined to 
bed, is able to sit up, is not blind, can travel during the 
daylight hours, can leave his home without assistance, and 
does not require nursing home care.  See Dr. K.H.'s December 
2006 medical statement.    

While the Veteran may be in need of some assistance in his 
home to help maintain the highest level of independent 
functioning, as stipulated by Dr. K.H in December 2008, the 
evidence of record clearly shows that the Veteran is not 
helpless or so nearly helpless as to require regular aid and 
attendance of another.  The Board affords more probative 
weight to the opinion of the February 2009 VA examiner, who 
provided a more complete, current, and reasoned analysis of 
the Veteran's functional limitations, than the opinion of Dr. 
K.H., who has merely concluded, in essence, that the 
Veteran's disabilities keep the Veteran from functioning at 
the "highest" level.  Medical evidence such as this that is 
general in nature cannot support a claim.  See generally 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In short, the Veteran's claim is not supported by probative 
medical evidence demonstrating that he is in fact currently 
disabled due to his various medical disabilities to the 
extent that he requires the regular aid and assistance of 
another person.  There is no objective evidence that the 
Veteran is so helpless that he cannot dress or undress 
himself, feed himself, attend to the needs of nature, or the 
like.  The Veteran is able to drive to the store, purchase 
groceries, cook at least once a week, shave, and keep his 
furnace running at night.  The VA examiner has specifically 
determined that the Veteran "requires no assistance."  The 
Veteran has not provided or identified any additional 
evidence contrary to these findings.             See 38 
U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

Accordingly, the Veteran is not entitled to a special monthly 
pension based on a need for regular aid and attendance.

Housebound status

As has been described in the law and regulations section 
above, special monthly pension is payable at a specified rate 
if the veteran has one permanent disability rated as 100 
percent disabling, and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound.  The veteran will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises.  See 38 
C.F.R. § 3.351(d).

With respect to the Veteran's current disabilities, none are 
currently ratable at 100 percent by the RO, and the Veteran 
does not appear to contend otherwise.  However, the Veteran 
does assert that based on the Court's decision in Hartness v. 
Nicholson, 20 Vet. App. 216 (2006), he is not required to 
have a permanent disability rated at 100 percent disabling to 
warrant an award special monthly pension.  See the Veteran's 
December 2007 VA Form 9. 

In Hartness, the Court held that for veterans 65 years of age 
and older, the provisions of 38 U.S.C.A. § 1521(e) requiring 
demonstration of permanent and total disability are not for 
application.  The Court referenced 38 U.S.C.A. § 1513(a), 
which prescribes that veterans 65 years of age and older who 
meet the initial service requirements of 38 U.S.C.A. § 
1521(j) are entitled to pension at the rates prescribed by 38 
U.S.C.A. § 1521 under the conditions (other than the 
permanent and total disability requirement) applicable to 
pension paid under that section.  Thus, the Court concluded 
that the application of section 1513(a) for veterans 65 years 
of age and older permits the exclusion of the permanent and 
total disability requirement in determining entitlement to 
pension.

Unfortunately, although the Veteran is over the age of 65, 
the Veteran's case is distinguishable from Hartness.  The 
Veteran has been previously awarded pension because of 
disability prior to the attainment of 65 years of age 
according to a rating decisions dated in August and September 
1996.  Consequently, he is not entitled to application of 38 
U.S.C.A. § 1513(a) and the ruling in Hartness.  See VA Fast 
Letter 06-28, December 22, 2006.  Accordingly, in order for 
the Veteran to obtain special monthly pension at the 
housebound rate, he must meet the requirements of 38 U.S.C.A. 
§ 1521(e), to include a showing of permanent and total 
disability, which as noted above, is not evidenced in the 
record.

The Board notes in passing that the Veteran has most recently 
complained of worsening low back pain.  See the Veteran's 
December 4, 2008 VA Primary Care Progress Note.  Indeed, the 
February 2009 VA examiner specifically diagnosed the Veteran 
with degenerative disc disease and degenerative joint disease 
of the lumbar spine with severe scoliosis.  See the February 
2009 VA examiner's report, page 2.  

Significantly, a 100 percent disability rating for a spine 
disability is not warranted unless there is unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235-5243.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  At the 
February 2009 VA examination, the Veteran was in fact able to 
forward flex his spine to 30 degrees and to extend to 20 
degrees.  By definition, because the Veteran is currently 
able move his spine, his spine is not ankylosed.  Accordingly 
a total disability rating for the Veteran's back disability 
would not be warranted.  

The objective evidence of record also does not demonstrate 
that the Veteran is currently housebound; that is, he is not 
substantially confined to his home or the immediate premises.  
Dr. K.H. pertinently noted in December 2006 that the Veteran 
can leave his home without assistance.  Additionally, the 
February 2009 VA examiner similarly indicated that the 
Veteran can leave his house, drive his car, and go to the 
grocery store.  He is not "confined to his premises."  
There is no competent medical evidence showing a change in 
the Veteran's ability to leave his home since the February 
2009 VA examination and subsequent June 2009 Addendum report.  

In short, as with the matter of the need for the regular aid 
and attendance of another person, the evidence of record does 
not indicate that the Veteran has a permanent disability 
evaluated 100 percent disabling, or that he is in fact 
housebound.

Conclusion

In sum, for the reasons and bases expressed above, the Board 
concludes that the Veteran is not entitled to a special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  In so concluding, the Board 
in no way wishes to minimize the Veteran's disabilities, 
which are significant.  However, for reasons stated, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim.  The benefit sought on appeal is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


